Citation Nr: 1612017	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-03 539	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left hand and wrist disability, claimed as a result of VA treatment for a service-connected left ring finger.

2.  Entitlement to service connection for an additional disability of the left hand and wrist.

3.  Entitlement to an initial compensable rating for a service-connected left ring finger. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2011 and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The January 2011 rating decision granted service connection for the Veteran's left ring finger with an initial noncompensable rating.  

In June 2015, the Board referred to the agency of original jurisdiction (AOJ) a claim for compensation for a left hand and wrist disability under 38 U.S.C.A. § 1151.  

An August 2015 rating decision denied entitlement to service connection for a left hand and wrist disability; but entitlement under the provisions of 38 U.S.C.A. § 1151 has not been adjudicated. 

The Veteran appeared at a hearing before the undersigned in May 2015.  A transcript of the hearing is associated with the Veteran's claims file.

TDIU is an element of the Veteran's appeal of the initial rating assigned for his service-connected left ring finger because unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The issues of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left hand and wrist disability is inextricably intertwined with his appeal of the initial rating assigned for his left ring finger, to include the related issue of TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

The Veteran filed a timely notice of disagreement regarding the August 2015 rating decision that denied service connection for the left hand and wrist disability.  The Board is required to remand that issue so that a SOC can be promulgated.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Further, the AOJ did not consider the claim under the proper theory of entitlement; therefore, additional development is required regarding the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left hand and wrist disability, do not certify or return this issue to the Board unless the Veteran perfects an appeal.

2.  Issue a statement of the case regarding the issue of service-connection for a left hand or wrist disability.  Do not certify or return this issue to the Board, unless the Veteran submits a timely substantive appeal.

2.  Once the foregoing is completed, determine the appropriate evaluation under the VA rating schedule for the left ring finger, to include the left hand/wrist, if it is determined compensation is warranted for that disability.

3.  Adjudicate the issue of entitlement to TDIU; consideration must be given to whether TDIU is warranted on an extra-schedular basis, if it is determined the Veteran does not meet the schedular percentage requirements for TDIU.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

